        AO 2458 (CASD Rev. 1/19) Judgment in a Criminal Case                                                           FILED
                                                                                                                       MAY 2 8 2019
                                                UNITED STATES DISTRICT Cou
                                                                                                               CLERK, U.S. DISTRICT COURT
                                                   SOUTHERN DISTRICT OF CALIFORNIA                           SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                             8
                      UNITED STATES OF AMERICA                              JUDGMENT IN A C.~ ,.v••,                                   DEPUTY
                                           v.                               (For Offenses Committed On or After November I, I987)
                         STACY PRISCILLA MENA (1)
                                                                               Case Number:         3:19-CR-00308-W

                                                                            Paul Allen Barr
                                                                            Defendant's Attorney
        USM Number        73456298
        D -
        THE DEFENDANT:
        IZI   pleaded guilty to count(s)         One of the Superseding Information

        D     was found guilty on count(s)
              after a plea ofnot guilty.
        Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

        Title and Section I Nature of Offense                                                                                 Count
        8: 1325; 18:2 - Illegal Entry (Misdemeanor); Aiding and Abetting                                                          ls




             The defendant is sentenced as provided in pages 2 through                2            of this judgment.
        The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        D     The defendant has been found not guilty on count(s)

        IZI   Count(s)      remaining                                 is          dismissed on the motion of the United States.

        IZI   Assessment: $10.00-Waived


        IZI   JVTA Assessment* : $ 5000-Waived

              *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
        IZI   No fine                   D Forfeiture pursuant to order filed                                           , included herein.
               IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
        change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
        judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
        any material change in the defendant' s economic circumstances.

                                                                            Mav 28. 2019
.--..                                                                       Date of Imposition of Sentenc



                                                                            HON. THOMAS J.
                                                                            UNITED STATES
AO 245B (CASD Rev. 1119) Judgment in a Criminal Case

DEFENDANT:                STACY PRISCILLA MENA (1)                                                 Judgment - Page 2of2
CASE NUMBER:              3: 19-CR-00308-W




                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 Time Served




 D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 D     The court makes the following recommendations to the Bureau of Prisons:




 D     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant must surrender to the United States Marshal for this district:
       D    at                              A.M.               on
       D    as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 D
       Prisons:
       D     on or before
       D     as notified by the United States Marshal.
       D     as notified by the Probation or Pretrial Services Office.

                                                        RETURN
 I have executed this judgment as follows:

       Defendant delivered on


 at   ~~~~~~~~~~~~
                                          , with a certified copy of this judgment.


                                                                    UNITED STATES MARSHAL



                                     By                     DEPUTY UNITED STATES MARSHAL



                                                                                                     3: 19-CR-00308-W
